Case 1:19-cv-02166-CMA-MEH Document 1 Filed 07/29/19 USDC Colorado Page 1 of 20




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO

  Civil Action No.: 1:19-cv-02166

   FRED NEKOUEE, individually,             :
                                           :
                  Plaintiff,               :
                                           :
   vs.                                     :
                                           :
   SILVER LEAF DEVELOPMENT, LLC, a         :
   Colorado limited liability company; and :
                                           :
   CHUB BURGER, LLC, a Colorado limited    :
   liability company;                      :
                                           :
                                           :
                  Defendants.              :
   _______________________________________ /


                                           COMPLAINT
                                    (Injunctive Relief Demanded)


         PLAINTIFF, FRED NEKOUEE, individually, on his behalf and on behalf of all other

  mobility impaired individuals similarly situated (sometimes referred to as “Plaintiff”), hereby sues

  the Defendants, SILVER LEAF DEVELOPMENT, LLC, a Colorado limited liability company;

  and CHUB BURGER, LLC, a Colorado limited liability company (sometimes referred to as

  “Defendants”); for injunctive relief, and attorney’s fees, litigation expenses, and costs pursuant to

  the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”).

         1.      Plaintiff, Fred Nekouee, is an individual who resides in Lutz, Florida, in the County

  of Hillsborough.

         2.      Defendant SILVER LEAF DEVELOPMENT, LLC owns the property at and near

  1225 Ken Pratt Boulevard, Longmont, Colorado 80501, in Boulder County (“Property”).

         3.      Defendant CHUB BURGER, LLC’s restaurant is located at the Property
Case 1:19-cv-02166-CMA-MEH Document 1 Filed 07/29/19 USDC Colorado Page 2 of 20




  (“Chuburger”).

          4.      Venue is proper in the District of Colorado because venue lies in the judicial district

  of the situs of the property. The Defendants’ Property and Chuburger are located in and do

  business within this judicial district.

          5.      Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given

  original jurisdiction over actions which arise from the Defendants’ violations of Title III of the

  Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. See also 28 U.S.C. § 2201 and § 2202.

          6.     Defendants each own, lease, lease to, or operate a place of public accommodation

  as defined by the ADA, 42 U.S.C. § 12181(7)(B) and (E), and the regulations implementing the

  ADA, 28 CFR 36.201(a) and 36.104.

          7.    The Property is a place of public accommodation.

          8.    Chuburger is a place of public accommodation.

          9.     Four Paws & Co. is a place of public accommodation at the Property.

          10.    Defendants are each responsible for complying with the obligations of the ADA.

          11.    Plaintiff Fred Nekouee is a Florida resident, is sui juris, and qualifies as an

  individual with disabilities as defined by the ADA. Fred Nekouee has progressive multiple

  sclerosis and requires the use of a wheelchair for mobility.

          12.      Mr. Nekouee travels to the Longmont-Firestone area every three to six months to

  accompany his brother at heavy equipment auctions and to visit heavy equipment dealerships,

  where he assists his brother compare prices to equipment available in other areas, or to help his

  brother evaluate whether to buy or sell heavy equipment, or to vacation.

          13.      Fred Nekouee has visited the Property which forms the basis of this lawsuit on

  August 1, 2018; August 2, 2018; September 30, 2018; and on May 8, 2019; and he bought goods



                                                     2
Case 1:19-cv-02166-CMA-MEH Document 1 Filed 07/29/19 USDC Colorado Page 3 of 20




  and sought to avail himself of the goods and services at the Property on such dates.

         14.      Fred Nekouee visited and bought food at Chuburger on August 1, 2018;

  September 30, 2018; and on May 8, 2019.

         15.      Fred Nekouee visited and bought goods for his neighbor’s pet at Four Paws & Co.

  at the Property on August 2, 2018 and May 8, 2019.

         16.      Fred Nekouee attended a heavy equipment auction in the Longmont area on

  October 3, 2018 and again on May 8, 2019.

         17.     Fred Nekouee visited Rocky Mountain National Park on October 2, 2018.

         18.     Fred Nekouee also visited the Longmont, Colorado area from February 3-7, 2019.

         19.     Fred Nekouee plans to return to the property to avail himself of the goods and

  services offered to the public at the Property, Chuburger, and Four Paws & Co.

         20.     The Plaintiff has definite plans to return to the area and to the Property and to

  Chuburger in late September or early October 2019.

         21.     The Property and Chuburger are close to the hotels he stays at in the area and are

  close to the heavy equipment auction and dealerships he visits.

         22.    The Plaintiff likes the fast food and menu at Chuburger at the Property.

         23.    The Plaintiff plans to return to Chuburger to eat.

         24.    For the reasons set forth in paragraphs 12-23 and 36, Fred Nekouee plans to return

  to the Property and to Chuburger.

         25.    The Plaintiff has encountered architectural barriers at the Property.

         26.    The barriers to access that the Plaintiff encountered at the property have endangered

  his safety, impaired his ability or those accompanying him to park a vehicle, impaired his ability

  to access the property, and have impaired his use of the restrooms there.



                                                  3
Case 1:19-cv-02166-CMA-MEH Document 1 Filed 07/29/19 USDC Colorado Page 4 of 20




          27.    The Plaintiff’s need to use a wheelchair limits his mobility when surfaces are not

  nearly flat.

          28.    The Plaintiff cannot move up steep inclines or down steep slopes in his wheelchair

  because he lacks the strength and also risks tipping his wheelchair backwards or forwards.

          29.    Excessively steep cross slopes cause the Plaintiff to be unstable in his wheelchair

  and such excessively steep slopes pose a risk of causing the Plaintiff to tip over sideways in his

  wheelchair.

          30.    On his visit to Property, the Plaintiff encountered excessively steep slopes in its

  parking lot.

          31.    The running slope of the access aisle in front of Chuburger on the accessible route

  to the entrance to Chuburger is steeper than 1:48.

          32.    The cross slope of the walking surface in front of Chuburger is steeper than 1:48.

          33.    The Plaintiff encountered and observed barriers to access in the men’s restroom in

  Chuburger; and so, he also tried to use the women’s restroom in Chuburger, in which women’s

  restroom he also encountered and observed barriers to access.

          34.    The Plaintiff encountered and observed barriers to access in the men’s restroom in

  Four Paws & Co.

          35.    The Plaintiff is deterred from visiting the Property even though he enjoys its

  goods, because of the difficulties he will experience there until the property is made accessible to

  him in a wheelchair.

          36.    Fred Nekouee has a realistic, credible, existing and continuing threat of

  discrimination from the Defendants’ non-compliance with the ADA with respect to this property

  as described but not necessarily limited to the allegations in paragraph 42 of this Complaint.



                                                   4
Case 1:19-cv-02166-CMA-MEH Document 1 Filed 07/29/19 USDC Colorado Page 5 of 20




  Plaintiff has reasonable grounds to believe that he will continue to be subjected to discrimination

  in violation of the ADA by the Defendants.

         37.      Fred Nekouee desires to visit the Property not only to avail himself of the goods

  and services available at the property but to assure himself that this property is in compliance with

  the ADA so that he and others similarly situated will have full and equal enjoyment of the Property

  without fear of discrimination.

         38.      The Defendants have discriminated against the individual by denying him access

  to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages and/or

  accommodations of the building, as prohibited by 42 U.S.C. § 12182 et seq.

         39.      The Defendants have discriminated, and are continuing to discriminate, against the

  Plaintiff in violation of the ADA by failing to, inter alia, have accessible facilities by January 26,

  1992 (or January 26, 1993, if a Defendant has 10 or fewer employees and gross receipts of

  $500,000 or less).

         40.       Physical conditions that exist at the Property are accurately described in each

  romanette “(i)” in each lettered subparagraph of paragraph 42 below

         41.       Preliminary inspections of Property and Chuburger show that violations of the

  ADA exist as set forth in paragraph 42 below.

         42.       The violations of the ADA that Fred Nekouee personally encountered or observed

  include, but are not limited to:

          PARKING

               a. (i) In the parking lot, the parking spaces for disabled patrons in front of Chuburger
         (shown in photograph below), Four Paws & Co., Larimore Chiropractor and Le Peep do

         not have signage with the words “van accessible.” (ii) For these parking spaces, there are


                                                    5
Case 1:19-cv-02166-CMA-MEH Document 1 Filed 07/29/19 USDC Colorado Page 6 of 20




        no signs identifying van accessible parking spaces with the designation “van accessible,”

        in violation of Federal Law 2010, ADAAG §§ 208.2.4 and 502.6 (iii) The Plaintiff

        observed this lack of van accessible signage, and it deters him from visiting the Property.

        (iv) The action required to install signage with the designation “van accessible” is easily

        accomplishable and able to be carried out without much difficulty or expense.




           b. (i) In the parking lot, the parking space for disabled patrons in front of Chuburger
        shown in the photograph in subparagraph (a) above, has a running slope in its middle

        section that is steeper than a slope of 1:48. (ii) This running slope in the middle section

        of this parking space is steeper than the maximum allowed slope of 1:48, in violation of

        Federal Law 2010, ADAAG § 502.4. (iii) While moving in his wheelchair, the Plaintiff

        encountered this steep slope and it made his wheelchair unstable. (iv) The action required

        to reduce the slope of this parking space is easily accomplishable and able to be carried out

        without much difficulty or expense.

           c. (i) The change in level from the ramp to the walking surface in front of Chuburger
        is more than 0.5 inches. (ii) This change in level from the access ramp to the walking

                                                  6
Case 1:19-cv-02166-CMA-MEH Document 1 Filed 07/29/19 USDC Colorado Page 7 of 20




        surface along the accessible route to Chuburger is about 1 inch and greater than the

        maximum allowed change in level of 0.5 inches, in violation of Federal Law 2010,

        ADAAG § 502.4 and 303.3.           (iii) While moving in his wheelchair, the Plaintiff

        encountered this change in level and it stopped the forward movement of his wheelchair,

        and he required assistance to move over this barrier to access. (iv) The action required to

        reduce this change of level is easily accomplishable and able to be carried out without much

        difficulty or expense.

           d. (i) The change in level from the ramp to the walking surface in front of Larimore
        Chiropractic is greater than 0.5 inches. (ii) This change in level from the access ramp to

        the walking surface along the accessible route to Larimore Chiropractic is about 1 inch and

        greater than the maximum allowed change in level of 0.5 inches, in violation of Federal

        Law 2010, ADAAG § 502.4 and 303.3. (iii) The Plaintiff observed this change of level,

        and it deters him form visiting the Property. (iv) The action required to reduce the change

        in level between this access ramp and the walking surface is easily accomplishable and

        able to be carried out without much difficulty or expense.

           e. (i) In the parking lot, the access aisle serving the disabled parking spaces in front
        of Chuburger shown in the photograph in subparagraph (a) above has a running slope in its

        back section (further from the building) that is steeper than 1:48. (ii) This section of this

        access aisle is steeper than about 4% and steeper than the maximum allowed slope of 1:48

        (2%), in violation of Federal Law 2010, ADAAG § 502.4 (iii) While moving in his

        wheelchair, the Plaintiff encountered this steep running slope of this area of the access

        aisle, and it made his wheelchair unstable. (iv) The action required to reduce the slope of

        this access aisle is easily accomplishable and able to be carried out without much difficulty


                                                  7
Case 1:19-cv-02166-CMA-MEH Document 1 Filed 07/29/19 USDC Colorado Page 8 of 20




        or expense.

           f.   (i) In the parking lot, the access aisle serving the disabled parking spaces in front

        of Larimore Chiropractic has a running slope in its back section (further from the building)

        that is steeper than 1:48. (ii) This section of this access aisle is steeper than about 4% and

        steeper than the maximum allowed slope of 1:48 (2%), in violation of Federal Law 2010,

        ADAAG § 502.4 (iii) The Plaintiff observed this steep slope in this access aisle, and it

        deters him from visiting the Property. (iv) The action required to reduce the slope of this

        access aisle is easily accomplishable and able to be carried out without much difficulty or

        expense.

           g. (i) The cross slope of the walking surface in front of the entrance to Chuburger is
        steeper than a slope of 1:48. (ii) The cross slope of this walking surface is steeper than

        1:48, in violation of Federal Law 2010, ADAAG § 403.3. (ii) Due to its steep cross slope,

        the Plaintiff’s wheelchair was made unstable while he moved in his wheelchair on this

        walking surface along the accessible route from the parking space for disabled patrons to

        the entrance to Chuburger. (iv) The action required to reduce the cross slope of this

        walking surface is easily accomplishable and able to be carried out without much difficulty

        or expense.

           h. (i) The cross slope of the walking surface in front of Le Peep is steeper than a slope
        of 1:48. (ii) The cross slope of this walking surface is steeper than 1:48, in violation of

        Federal Law 2010, ADAAG § 403.3. (ii) Due to its steep cross slope, the Plaintiff’s

        wheelchair was made unstable while he moved in his wheelchair on this walking surface.

        (iv) The action required to reduce the cross slope of this walking surface is easily

        accomplishable and able to be carried out without much difficulty or expense.


                                                  8
Case 1:19-cv-02166-CMA-MEH Document 1 Filed 07/29/19 USDC Colorado Page 9 of 20




           i.   (i) The running slope of the ramp in front of Chuburger (the ramp shown in the

        photograph in subparagraph (a) above) is steeper than a slope of 1:12. (ii) The running

        slope of this access ramp is steeper than 1:12, in violation of Federal Law 2010, ADAAG

        § 405.2. (ii) Due to its steep running slope, the Plaintiff’s wheelchair was made unstable

        while he moved in his wheelchair on this ramp along the accessible route from the parking

        space for disabled patrons to the entrance to Chuburger. (iv) The action required to reduce

        the running slope of this ramp is easily accomplishable and able to be carried out without

        much difficulty or expense.

           j.   (i) The running slope of the ramp in front of Larimore Chiropractic is steeper than

        a slope of 1:12. (ii) The running slope of this access ramp is steeper than 1:12, in violation

        of Federal Law 2010, ADAAG § 405.2. (ii) The Plaintiff observed this access ramp. (iv)

        The action required to reduce the running slope of this ramp is easily accomplishable and

        able to be carried out without much difficulty or expense.

           k. (i) The ramps in front of Chuburger, Saigon Xpress, Larimore Chiropractic, and
        Le Peep project into access aisles. (ii) These access ramps project into access aisles, in

        violation of Federal Law 2010, ADAAG § 406.5 and 502.4. (iii) The Plaintiff encountered

        the access ramp in front of Chuburger and observed the access ramps in font of Saigon

        Xpress, Larimore Chiropractic, and Le Peep.       (iv) The actions required to relocate these

        access ramps are easily accomplishable and able to be carried out without much difficulty

        or expense.

           CHUBURGER ENTRANCE DOOR AND SERVICE AREA

           l.   (i) The force needed to the open the entrance door to Chuburger is more than 5

        pounds. (ii) The force needed to open this door is about 10 pounds and greater than the


                                                  9
Case 1:19-cv-02166-CMA-MEH Document 1 Filed 07/29/19 USDC Colorado Page 10 of 20




        maximum allowed force of 5 pounds (22.2 N), pertaining to the continuous application of

        force necessary to fully open a door, in violation of Federal Law 2010, ADAAG § 404.2.9.

        (iii) Due to the force necessary to open this door, the Plaintiff required assistance to open

        this door and to enter Chuburger. (iv) The action required to reduce the force necessary

        to fully open this door is easily accomplishable and able to be carried out without much

        difficulty or expense.

           m. (i) The surface of the counters in Chuburger are higher than 36 inches above the
        floor. (ii) A portion of the counter surface for a parallel approach that is a minimum of 36

        inches long and a maximum of 36 inches high above the finish floor is not provided, in

        violation of Federal Law 2010, ADAAG § 904.4.1. (iii) From his wheelchair, the Plaintiff

        could not reach items on these counters. (iv) The action required to provide a portion of

        the counter surface that is a minimum of 36 inches long and a maximum of 36 inches high

        above the finish floor, is easily accomplishable and able to be carried out without much

        difficulty or expense.

           CHUBURGER MEN’S RESTROOM

           n. (i) The force needed to the open the entrance door to the men’s restroom in
        Chuburger is more than 5 pounds. (ii) The force needed to open this door is about 10

        pounds and greater than the maximum allowed force of 5 pounds (22.2 N), pertaining to

        the continuous application of force necessary to fully open a door, in violation of Federal

        Law 2010, ADAAG § 404.2.9. (iii) Due to the force necessary to open this door, the

        Plaintiff required assistance to open this door and to enter the men’s restroom in Chuburger.

        (iv) The action required to reduce the force necessary to fully open this door is easily

        accomplishable and able to be carried out without much difficulty or expense.


                                                 10
Case 1:19-cv-02166-CMA-MEH Document 1 Filed 07/29/19 USDC Colorado Page 11 of 20




           o. (i) The length of time for the door to the men’s restroom in Chuburger to close from
        an open position of 90 degrees to 12 degrees from the latch is less than 5 seconds. (ii) The

        length of time for the door to the men’s restroom to close from an open position of 90

        degrees to 12 degrees from the latch is about 3 seconds and less than the minimum required

        time of 5 seconds, in violation of Federal Law 2010, ADAAG § 404.2.8.1. (iii) Due to

        the short time for this door to the men’s restroom to close, the door closed on his wheelchair

        before the Plaintiff could not make it through the door. (iv) The action required to adjust

        the door closer to this door is easily accomplishable and able to be carried out without

        much difficulty or expense.

           p. (i) In the men’s restroom in Chuburger, a door pull is not provided on both sides
        of the door near the latch of the toilet compartment. (ii) A door pull is not provided on

        both sides of this door near the latch, in violation of Federal Law 2010, ADAAG §

        604.8.1.2.    (iii) Due to the lack of door pulls on the door to the accessible toilet

        compartment door, the Plaintiff could not fully close the door when he used the toilet. (iv)

        The action required to install door pulls on both sides of the door to the accessible toilet

        compartment is easily accomplishable and able to be carried out without much difficulty

        or expense.

           q. (i) In the men’s restroom in Chuburger, the operation of the door latch to the toilet
        compartment door requires tight grasping, pinching, or twisting of the wrist. (ii) The

        operation of this door latch to the accessible toilet compartment door requires tight

        grasping, pinching, or twisting of the wrist, in violation of Federal Law 2010, ADAAG §§

        309.4 and 404.2.7. (iii) The Plaintiff could not operate this door latch with a closed fist or

        loose grip.   (iv) The action required to install a door latch on this accessible toilet


                                                  11
Case 1:19-cv-02166-CMA-MEH Document 1 Filed 07/29/19 USDC Colorado Page 12 of 20




        compartment door that could be operated with a closed fist or loose grip is easily

        accomplishable and able to be carried out without much difficulty or expense.

           r.   (i) In the men’s restroom in Chuburger, the lavatory drain pipes under the sinks

        are not insulated. (ii) As shown in the photograph below, the lavatory drain pipes under

        the sinks in this men’s restroom are not insulated, in violation of Federal Law 2010,

        ADAAG § 606.5. (iii) Due to the lack of insulation on the drain pipes under the sinks in

        this men’s restroom, the Plaintiff risked skin burns and injury to his legs when he used one

        of the sinks. (iv) The action required to insulate the drain pipes under these sinks is easily

        accomplishable and able to be carried out without much difficulty or expense.




           s.    (i) In the men’s restroom in Chuburger, the liquid soap dispenser outlet is higher

        than 48 inches above the floor. (ii) The outlet to this liquid soap dispenser is higher than

        48 inches above the finish floor and outside of the reach range of an individual in a

                                                 12
Case 1:19-cv-02166-CMA-MEH Document 1 Filed 07/29/19 USDC Colorado Page 13 of 20




        wheelchair, in violation of Federal Law 2010, ADAAG § 308.2.1. (iii) Due to its height

        above the floor, from his wheelchair, the Plaintiff could not obtain soap from this outlet on

        his own.      (iv) The action required to relocate this liquid soap dispenser is easily

        accomplishable and able to be carried out without much difficulty or expense.

           WOMEN’S RESTROOM IN CHUBURGER

           t.   (i) The force needed to the open the entrance door to the women’s restroom in

        Chuburger is more than 5 pounds. (ii) The force needed to open this door is about 13

        pounds and greater than the maximum allowed force of 5 pounds (22.2 N), pertaining to

        the continuous application of force necessary to fully open a door, in violation of Federal

        Law 2010, ADAAG § 404.2.9. (iii) Due to the force necessary to open this door, the

        Plaintiff required assistance to open this door and to enter the women’s restroom in

        Chuburger. (iv) The action required to reduce the force necessary to fully open this door

        is easily accomplishable and able to be carried out without much difficulty or expense.

           u. (i) In the women’s restroom in Chuburger, a door pull is not provided on both sides
        of the door near the latch of the toilet compartment. (ii) A door pull is not provided on

        both sides of this door near the latch, in violation of Federal Law 2010, ADAAG §

        604.8.1.2.    (iii) Due to the lack of door pulls on the door to the accessible toilet

        compartment, the Plaintiff could not fully close the door when he used the toilet. (iv) The

        action required to install door pulls on both sides of the door to the accessible toilet

        compartment is easily accomplishable and able to be carried out without much difficulty

        or expense.

           v. (i) In the women’s restroom in Chuburger, the door pull side maneuvering
        clearance in a front approach beyond the latch and parallel to the doorway is blocked by a


                                                 13
Case 1:19-cv-02166-CMA-MEH Document 1 Filed 07/29/19 USDC Colorado Page 14 of 20




        trash can and is less than 18 inches. (ii) This door pull side maneuvering clearance in front

        approach beyond the latch and parallel to the doorway is blocked by a trash can and is less

        than the minimum required clearance of 18 inches, in violation of Federal Law 2010,

        ADAAG § 404.2.4. (iii) Due to this lack of maneuvering clearance space, the Plaintiff

        required assistance to exit the women’s restroom while moving in his wheelchair. (iv)

        The actions required to relocate this trash can and to put in place a written policy not to

        place a trash can by this door are easily accomplishable and able to be carried out without

        much difficulty or expense.

            w. (i) In the women’s restroom in Chuburger, the centerline of the where the toilet
        paper is dispensed from the toilet paper dispenser is not between 7 and 9 inches from the

        front of the toilet. (ii) The centerline of where the toilet paper is dispensed from the toilet

        paper dispenser is not between a minimum of 7 inches and a maximum of 9 inches from

        the front of the toilet, in violation of Federal Law 2010, ADAAG § 604.7. (iii) Due to the

        location of where toilet paper is dispensed, the Plaintiff could not reach toilet paper from

        this dispenser from a normal sitting position on the toilet. (iv) The action required to

        install a dispenser that holds extra rolls in a vertical position so that the centerline of where

        the toilet paper is dispensed is between 7 and 9 inches from the front of the toilet is easily

        accomplishable and able to be carried out without much difficulty or expense.

            FOUR PAWS & CO. MEN’S RESTROOM

            x. (i) In the men’s restroom in Four Paws & Co., the door pull side maneuvering
        clearance in a front approach beyond the latch and parallel to the doorway is blocked by a

        vending machine and is less than 18 inches. (ii) This door pull side maneuvering clearance

        in front approach beyond the latch and parallel to the doorway is blocked by a vending


                                                   14
Case 1:19-cv-02166-CMA-MEH Document 1 Filed 07/29/19 USDC Colorado Page 15 of 20




        machine and is less than the minimum required clearance of 18 inches, in violation of

        Federal Law 2010, ADAAG § 404.2.4. (iii) Due to this lack of maneuvering clearance

        space, the Plaintiff required assistance to open this door. (iv) The action required to

        relocate the vending machine near this doorway is easily accomplishable and able to be

        carried out without much difficulty or expense.

           y. (i) In the men’s restroom in Four Paws & Co., the side wall grab bar in the toilet
        compartment does not extend at least 54 inches from the rear wall. (ii) This side wall grab

        bar does not extend a minimum of 54 inches (1370 mm) from the rear wall, in violation of

        Federal Law 2010, ADAAG § 604.5.1. (iii) Due to its lack of adequate extension from

        the rear wall, the Plaintiff had difficulty using this side wall grab bar to transfer himself

        from his wheelchair to the toilet and back again. (iv) The action required to replace this

        side wall grab bar is easily accomplishable and able to be carried out without much

        difficulty or expense.

           z. (i) In the men’s restroom in Four Paws & Co., the lavatory drain pipe and one of
        the supply pipes under the sink are not insulated. (ii) As shown in the photograph below,

        the lavatory drain pipe and one of the supply pipes under the sink in this men’s restroom

        are not insulated, in violation of Federal Law 2010, ADAAG § 606.5. (iii) Due to the lack

        of insulation of the drain pipe under the sink in this men’s restroom, the Plaintiff risked

        skin burns and injury to his legs when he used the sink. (iv) The action required to fully

        insulate the pipes under this sink is easily accomplishable and able to be carried out without

        much difficulty or expense.




                                                  15
Case 1:19-cv-02166-CMA-MEH Document 1 Filed 07/29/19 USDC Colorado Page 16 of 20




           aa. (i) In the men’s restroom in Four Paws & Co., the distance from the centerline of
        the toilet to the side wall is greater than 18 inches. (ii) The centerline of this toilet is not

        located between 16 inches and 18 inches from the side wall, in violation of Federal Law

        2010, ADAAG § 604.2. (iii) Due to the distance of the centerline of this toilet from the

        side wall, the Plaintiff had difficulty using the side wall grab bar from the toilet and

        reaching the toilet paper.     (iv) The action required to relocate this toilet is easily

        accomplishable and able to be carried out without much difficulty or expense.

           bb. (i) In the men’s restroom in Four Paws & Co., the flush control of the toilet is
        mounted on the side of the toilet closest to the side wall. (ii) This toilet does not have the

        flush control mounted on the open and wide side of the clear floor space, in violation of

        Federal Law 2010, ADAAG § 604.6. (iii) Due to the location of this flush control, the

        Plaintiff could not reach this flush control from his wheelchair. (iv) The action required


                                                  16
Case 1:19-cv-02166-CMA-MEH Document 1 Filed 07/29/19 USDC Colorado Page 17 of 20




          to replace the toilet tank with a flush control mounted on the other side is easily

          accomplishable and able to be carried out without much difficulty or expense.


          43.     All of the foregoing violations are also violations of the 1991 Americans with

   Disability Act Accessibility Guidelines (ADAAG), and the 2010 Standards for Accessible Design,

   as promulgated by the U.S. Department of Justice.

          44.     The discriminatory violations described in paragraph 42 are not an exclusive list of

   the Defendants’ ADA violations. Plaintiff requires the inspection of the Defendants’ places of

   public accommodation in order to photograph and measure all of the discriminatory acts violating

   the ADA and all of the barriers to access.

          45.     The individual Plaintiff, and all other individuals similarly situated, have been

   denied access to, and have been denied the benefits of services, programs and activities of the

   Defendants’ building and its facilities, and have otherwise been discriminated against and damaged

   by the Defendants because of the Defendants’ ADA violations, as set forth above. The individual

   Plaintiff, and all others similarly situated will continue to suffer such discrimination, injury and

   damage without the immediate relief provided by the ADA as requested herein.

          46.     Defendants have discriminated against the individual by denying individuals access

   to the full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

   accommodations of its place of public accommodation or commercial facility in violation of 42

   U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq.

          47.   Furthermore, the Defendants continue to discriminate against the Plaintiff, and all

   those similarly situated, by failing to make reasonable modifications in policies, practices or

   procedures, when such modifications are necessary to afford all offered goods, services, facilities,

   privileges, advantages or accommodations to individuals with disabilities; and by failing to take


                                                   17
Case 1:19-cv-02166-CMA-MEH Document 1 Filed 07/29/19 USDC Colorado Page 18 of 20




   such efforts that may be necessary to ensure that no individual with a disability is excluded, denied

   services, segregated or otherwise treated differently than other individuals because of the absence

   of auxiliary aids and services.

          48.     Plaintiff is without adequate remedy at law and is suffering irreparable harm.

   Considering the balance of hardships between the Plaintiff and Defendants, a remedy in equity is

   warranted.

          49.     Plaintiff has retained the undersigned counsel and is entitled to recover attorney’s

   fees, costs and litigation expenses from the Defendants pursuant to 42 U.S.C. § 12205 and 28 CFR

   36.505.

          50.     Defendants are required to remove the existing architectural barriers to the

   physically disabled when such removal is readily achievable for its place of public accommodation

   that have existed prior to January 26, 1992, 28 CFR 36.304(a); in the alternative, if there has been

   an alteration to Defendants’ places of public accommodation since January 26, 1992, then the

   Defendants are required to ensure to the maximum extent feasible, that the altered portions of the

   facility are readily accessible to and useable by individuals with disabilities, including individuals

   who use wheelchairs, 28 CFR 36.402; and finally, if the Defendants’ facilities are ones which were

   designed and constructed for first occupancy subsequent to January 26, 1993, as defined in 28 CFR

   36.401, then the Defendants’ facilities must be readily accessible to and useable by individuals

   with disabilities as defined by the ADA.

          51.     Notice to Defendants is not required as a result of the Defendants’ failure to cure

   the violations by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees

   and gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff

   or waived by the Defendants.



                                                    18
Case 1:19-cv-02166-CMA-MEH Document 1 Filed 07/29/19 USDC Colorado Page 19 of 20




          52.     Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

   Plaintiff injunctive relief, including an order to require the Defendants to alter the Property,

   Chuburger, and the parking lot, access aisles and walkways to make those facilities readily

   accessible and useable to the Plaintiff and all other persons with disabilities as defined by the ADA;

   or by closing the facilities until such time as the Defendants cure their violations of the ADA.


          WHEREFORE, Plaintiff respectfully requests:


                  a.      The Court issue a Declaratory Judgment that determines that the Defendants

          at the commencement of the subject lawsuit are in violation of Title III of the Americans

          with Disabilities Act, 42 U.S.C. § 12181 et seq.


                  b.      Injunctive relief against the Defendants including an order to make all

          readily achievable alterations to the facilities; or to make such facilities readily accessible

          to and usable by individuals with disabilities to the extent required by the ADA; and to

          require the Defendants to make reasonable modifications in policies, practices or

          procedures, when such modifications are necessary to afford all offered goods, services,

          facilities, privileges, advantages or accommodations to individuals with disabilities; and to

          take such steps that may be necessary to ensure that no individual with a disability is

          excluded, denied services, segregated or otherwise treated differently than other

          individuals because of the absence of auxiliary aids and services.


                  c.      An award of attorney’s fees, costs and litigation expenses pursuant to 42

          U.S.C. § 12205, 28 U.S.C. § 1920, 42 U.S.C. § 2000e-5(k), and 42 U.S.C. § 12117(a).


                  d.      Such other relief as the Court deems just and proper, and/or is allowable


                                                    19
Case 1:19-cv-02166-CMA-MEH Document 1 Filed 07/29/19 USDC Colorado Page 20 of 20




          under Title III of the Americans with Disabilities Act.




                               DESIGNATION OF PLACE OF TRIAL

          Plaintiff, Fred Nekouee, by and through his undersigned counsel, hereby designates

   Denver, Colorado as the place of trial for this action.


                                              Respectfully submitted,

                                               s/Robert J. Vincze_____
                                               Robert J. Vincze (CO #28399)
                                               Law Offices of Robert J. Vincze
                                               PO Box 792; Andover, Kansas 67002
                                               Phone: 303-204-8207
                                               Email: vinczelaw@att.net

                                               Attorney for Plaintiff Fred Nekouee




                                                    20
